Citation Nr: 0947111	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from December 1978 to July 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by 
subjective complaints of severe bilateral pain and of 
swelling of the feet, objective inward bowing of the left 
Achilles tendon on weight bearing, forefoot abduction, 
midfoot malalignment due to medial column collapse, 
hammertoes, and characteristic callosities, but is not 
manifested by pronation, pain on manipulation, or inward 
bowing of the right Achilles tendon.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, criteria 
for an increased evaluation from 10 percent to 30 percent for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.10, 4.71, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to an increased 
evaluation for her service-connected bilateral pes planus.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (the 
Court) further held, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that, to satisfy the first Quartuccio element for 
increased ratings claims, section 5103(a)-compliant notice 
must meet a four part test.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Vazquez-Flores in part, striking the claimant tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet. App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

By a letter issued in June 2006, the RO notified the Veteran 
of the general criteria for an increased evaluation for a 
service-connected disability.  The letter also advised the 
Veteran of the general criteria for determining a disability 
rating and for determining the effective date of the award 
when an increased level of compensation is granted.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
Veteran's communications thereafter, including her March 2008 
substantive appeal, demonstrate that she understood the 
requirements for establishing entitlement to an increased 
evaluation for pes planus.

Given the facts of this case, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded VA examination of the severity 
of pes planus disability in June 2006.  In her October 2006 
notice of disagreement, the Veteran stated that her bilateral 
foot disability had become "much more severe."  The claims 
file reflects that a VA examination was scheduled for the 
Veteran in April 2008.  That scheduled examination was to be 
conducted at the Dublin, Georgia VA Medical Center (VAMC).  
In March 2008, prior to the scheduled examination, the 
Veteran requested that VA examination be conducted at a 
location nearer to her home.  By a letter dated in July 2008, 
the Veteran was advised that another VA examination would be 
scheduled.  Following receipt of the July 2008 notice, the 
Veteran again contacted VA to request that examination be 
scheduled at a location closer to her home than the Dublin 
VAMC.  The Veteran was informed, in the July 2009 
Supplemental Statement of the Case, that there was no closer 
facility at which VA examination could be scheduled.  

The Veteran has been afforded VA examination.  The Veteran 
has requested another VA examination, is unable to travel to 
the VA facility at which VA examination can be afforded.  It 
would be fruitless to remand the claim for scheduling of 
another examination, since the Veteran has indicated that she 
is unable to report for examination at the Dublin VAMC and VA 
is unable to provide the examination at the VA facility 
closest to the Veteran's home.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claim for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Facts

Historically, the Veteran submitted a claim for service 
connection for pes plan in 1992.  A 1993 rating decision 
granted service connection for pes planus, effective in 1992.  
A 10 percent evaluation was assigned for bilateral pes planus 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  

In March 2006, the Veteran requested an increased evaluation 
for her bilateral foot disability.  She indicated that she 
was having severe foot pain, which she described as a level 8 
on a scale of 0 to 10.  She also reported daily swelling of 
the feet.  On VA examination conducted in June 2006, 
objective manifestations of pes planus included a 
hyperkatosis under the second metatarsal head bilaterally and 
uncorrectable bilateral fifth hammer toes with associated 
dorsal hyperkatoses.  Hammertoes of the other toes were 
correctable on manipulation.  There was no pain on palpation 
of the plantar arch or the posterior tibial tendon insertion 
bilaterally.  There was "significant" forefoot abduction 
and medial column collapse.  The Veteran was able to stand, 
squat, supinate, pronate, and rise on the heels and the toes 
without pain.  Her gait was not antalgic.  She did have a 
short stride length with an abducted angle of gait.  The 
right Achilles' tendon alignment on weight-bearing was 
vertical, but the Achilles' tendon alignment on weight-
bearing was convex on the left.  Both Achilles tendons 
converted to a normal vertical non-weight-bearing alignment.  
The Achilles tendon positions could be corrected by 
manipulation bilaterally, and there was no pain on 
manipulation.  

In her October 2006 notice of disagreement, the Veteran 
requested a further VA examination, stating that her 
disability had increased in severity.  However, she indicated 
in March 2008 that she was unable to report for the April 
2008 VA examination scheduled at the Dublin VAMC, as she did 
not have transportation.  She requested a location closer to 
her home.  VA examination was rescheduled in July 2008, but 
was again scheduled at the Dublin, Georgia, VAMC.  The 
Veteran again indicated that she could not come to the Dublin 
VAMC.

July 2006 through June 2009 VA outpatient treatment records 
from the Savannah, Georgia VA outpatient clinic reflect 
outpatient treatment visits averaging every other month, as 
well as frequent telephone communications.  These outpatient 
treatment visits and telephone contacts disclose no request 
for treatment or evaluation of foot pain or any disorder of 
either foot.

Evaluation criteria

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38 C.F.R. § 4.71a.  DC 5276 provides criteria 
for evaluating pes planus (flat feet).  The Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, provides a 10 percent 
rating, regardless of whether the condition is unilateral or 
bilateral, if the disorder is moderate, the weight-bearing 
line is over or medial to the great toe, there is inward 
bowing of the tendon Achilles, and there is pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  DC 5276.

A 30 percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
DC 5276.

Diagnostic Code 5278, used to evaluate claw foot (pes cavus), 
provides for a 50 percent disability rating when there is 
bilateral marked contraction of plantar fascia with a dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  Other diagnostic codes used to 
evaluate the feet, including evaluation for malunion of the 
tarsal bones (DC 5283) and for other foot injuries (DC 5284) 
provide a maximum 30 percent disability rating.  

Analysis

The Veteran's bilateral pes planus is manifested by 
subjective complaints of severe bilateral pain and swelling, 
objective evidence of inward bowing of the Achilles alignment 
on the left on weight bearing, forefoot abduction, midfoot 
malalignment due to medial column collapse, hammertoes, and 
characteristic callosities.  She does not have pronation, 
pain on manipulation, or bowing of the right Achilles tendon.  

These findings demonstrate that the Veteran does have 
characteristic callosities, one criterion for a 30 percent 
evaluation, even though she has only one callosity on each 
foot.  However, she also has hammertoes, a symptom which is 
somewhat equivalent to additional callosities.  She has 
bowing of one, but not both, Achilles tendons, so as to meet 
another of the criteria for a 30 percent disability level.  
She does not have pronation of either foot, but does have 
abduction of sufficient severity to cause a change in her 
stride, with an objectively observed short stride length, 
although her gait was not antalgic.  This symptom meets 
another criterion for a 30 percent evaluation.  The Board 
notes that this symptom does not, however, meet the criteria 
for a 50 percent evaluation.  While a 30 percent evaluation 
may be met by abduction, the 50 percent disability level 
requires "marked pronation."  

The Veteran did not have pain on manipulation on objective 
examination.  She did not have objective evidence of 
swelling.  However, the Veteran's contention that she has 
swelling after she works is credible, as the record 
establishes that her job requires her to be on her feet 8 
hours daily, and she was examined on a day when she had not 
completed any work time.  Moreover, she provided a statement 
from a friend who indicated observing that the Veteran's feet 
were swollen at the end of the day when she came home from 
work.  

The Veteran meets some, but not all, of the criteria for a 30 
percent evaluation for bilateral pes planus.  However, it 
does appear that she meets or approximates half of the 
criteria for a 30 percent evaluation.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that she meets 
the criteria for a 30 percent evaluation.  The RO will 
consider the effective date for that evaluation when it 
effectuates this decision.  38 C.F.R. § 3.400(o)(2).  

She does not, however, meet any of the criteria for a 50 
percent evaluation, as she does not objectively manifest 
pronation, does not manifest extreme tenderness of the 
plantar surfaces of the feet, and does not manifest spasm of 
either Achilles tendon on manipulation.  Although she has 
bowing of the left Achilles tendon, that bowing is not so 
severe as to meet the criterion of "marked inward 
displacement" as required for a 50 percent evaluation.  

The Board has considered whether the Veteran is entitled to 
an evaluation in excess of 30 percent under any other 
criteria used to evaluate disability of the feet.  However, 
no provider has assigned a diagnosis of claw foot, evaluated 
under DC 5278.  As DC 5278 is the only diagnostic code which 
provides for a rating in excess of 30 percent, other than DC 
5276, it is clear that the Veteran does not meet the criteria 
for an evaluation in excess of 30 percent under any other 
diagnostic code.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for bilateral pes planus.  As the 
entirety of the evidence is against an evaluation in excess 
of 30 percent, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran 
is entitled to a 30 percent evaluation, but no higher 
evaluation, for her pes planus.  

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2009), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the 
criteria do, in fact, reasonably describe the claimant's 
disability level and symptoms; as a consequence, the 
disability picture is contemplated by the rating schedule and 
the assigned evaluation is therefore adequate.  Thus, 
referral for extraschedular consideration is not required.


ORDER

An increased evaluation from 10 percent to 30 percent for 
bilateral pes planus is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only denied.



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


